O’SCANNLAIN, Circuit Judge,
concurring in part and dissenting in part.
I would affirm the judgment of the district court. I agree with the majority that the district court properly granted summary judgment against Swinomish. Regrettably, however, I cannot join Part TV of the majority’s opinion, which reverses the district court’s grant of summary judgment against *1361Lummi. In my view, the district court was correct to consider the testimony of Dr. Barbara Lane in determining the meaning of the phrase “present environs of Seattle.” United States v. Washington, 384 F.Supp. 312, 360 (W.D.Wash.1974) (Boldt, J.). Therefore, I respectfully dissent.
The district court granted summary judgment against Lummi on the ground that Lummi’s fishing locations, as described in Finding of Fact 46 in United States v. Washington, did not include waters in Area 10. Finding of Fact 46 states, in pertinent part:
In addition to the reef net locations listed above, the usual and accustomed fishing places of the Lummi Indians at treaty times included the marine areas of Northern Puget Sound from the Fraser River south to the present environs of Seattle, and particularly Bellingham Bay.
Id. (emphasis added).
The phrase “present environs of Seattle” derives from Dr. Barbara Lane’s “Anthropological Report on the Identity, Treaty Status, and Fisheries of the Lummi Indian Tribe,” which was heavily relied upon by Judge Boldt in his 1974 decision. In a 1995 deposition, Dr. Lane testified that, in using the phrase “present environs of Seattle” in her report, she meant to refer to an area no farther south than Mukilteo, which is north of Area 10. Accordingly, relying on Dr. Lane’s 1995 testimony, the district court concluded that the “present environs of Seattle” did not extend as far south as Area 10. The majority concludes that Judge Rothstein erred in relying on Dr. Lane’s 1995 testimony in determining the meaning of the phrase “present environs of Seattle.” See Majority Opinion at 3609.
The meaning of “present environs of Seattle” in Finding of Fact 46 is ambiguous. As the majority correctly observes, “ Vhere the judgment is ambiguous or fails to express the rulings with clarity, the entire record before the issuing court and the findings of fact may be referenced in determining what was decided.’ ” Majority Opinion at 3608 (emphasis added) (quoting United States v. Angle, 760 F.Supp. 1366, 1371-72 n. 4 (E.D.Cal.1991), rev’d on other grounds, 7 F.3d 891 (9th Cir.1993)).
In this case, “the entire record before [Judge Boldt]” included Dr. Lane’s “Anthropological Report on the Identity, Treaty Status, and Fisheries of the Lummi Indian Tribe.” Dr. Lane’s 'report is the source of the phrase “present environs of Seattle.” However, Dr. Lane’s report does not define that phrase.
When a piece of “the entire record before [an] issuing court,” Angle, 760 F.Supp. at 1371-72 n. 4, appears ambiguous to a reviewing court faced with the task of interpreting the issuing court’s judgment, the reviewing court must be permitted to rely on the testimony of witnesses who can testify as to what that piece of the record means.1 Dr. Lane’s 1995 testimony concerned what she meant by “present environs of Seattle” when she wrote that phrase in a report relied upon by Judge Boldt in his 1974 decision. See Majority Opinion at 3609. It did not concern what Dr. Lane means by that phrase today. Accordingly, the district court did not err in considering Dr. Lane’s testimony in interpreting the phrase “present environs of Seattle.”
I respectfully dissent.

. For example, if an issuing court relied on a particular map, a reviewing court interpreting the issuing court's judgment should be permitted to rely on the present-day testimony of the cartographer who designed the map in determining how the map should be interpreted.